Title: To Thomas Jefferson from George Morgan, 29 June 1807
From: Morgan, George
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond June 29th. 1807
                        
                        My Son, John, conceiving it to be indispensibly necessary that he should attend to his Family, & Business,
                            during the Adjournment of the Court to call the Venire from Wood and the adjacent Counties, he proposes to make a short
                            Halt at the federal City, to pay his Respects to you, & to Mr Maddison; & to communicate certain Matters to you; or
                            to the Attorney General, which I think, as he does, ought to be known to you both, & to the Secretary of the Treasury,
                            which he, my Son, will undertake to develope, & to serve the necessary Subpoenas if cloathed with the necessary Powers
                            from the Attorney General & the Marshal—
                        I am happy in this Opportunity of making him known to you, with my Assurances of our Respects &
                            perfect Attachments
                        
                            George Morgan
                            
                            of Morganza
                        
                    